Citation Nr: 0123528	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  01-01 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to 38 U.S.C.A. § 1151.

3.  Entitlement to dependency and indemnity compensation 
(DIC) benefits pursuant to the provisions of 38 U.S.C.A. 
§ 1318.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The veteran had active service from February 1943 to October 
1945.  He died on April [redacted] 2000, at the age of [redacted].  The 
appellant is his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The appellant has made a claim for benefits under 38 U.S.C. 
§ 1318, although the veteran was not rated totally disabled 
for the statutory period.  The Board has imposed a temporary 
stay on the adjudication of these claims in accordance with 
the directions of the United States Court of Appeals for the 
Federal Circuit in its decision in National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
Nos. 00-7095, -7096, -7098 (Fed. Cir. Aug. 16, 2001).  In 
that decision, the Federal Circuit directed the Department to 
conduct expedited rulemaking which will either explain why 
certain regulations - 38 C.F.R. § 3.22 and 38 C.F.R. 
§ 20.1106 - are inconsistent on the "hypothetical 
entitlement" issue or revise the regulations so that they 
are consistent.  The temporary stay on the adjudication of 
certain 38 U.S.C. § 1318 claims, including the claim in this 
case, will remain in effect pending the completion of the 
directed rulemaking.



REMAND

The certificate of death listed the veteran's immediate cause 
of death as cardiopulmonary arrest, with methicillin 
resistant staphylococcus infection of the respiratory tract 
and decubitus ulcer as a condition leading to the immediate 
cause of death, and with chronic obstructive pulmonary 
disease as the underlying cause of death.  At the time of his 
death, his service-connected disabilities included combat-
related anxiety reaction (50 percent), a low back disability 
(10 percent), residuals of frostbite of both feet (10 percent 
for each foot), and fracture of the left foot (zero percent).  
In addition, he had been granted individual unemployability 
effective July 1, 1998.  

The appellant argues that the veteran died because of 
service-connected disabilities, or in the alternative from 
causes related to his treatment at a VA medical facility. 

The alternative theories of entitlement to dependency and 
indemnity compensation each require consideration of 
different law and regulations.

? The first theory requires a determination as to whether 
there is any direct relationship between the veteran's 
death and his service-connected disabilities or any 
single service-connected disability.  See 38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312(c) (service connection for 
the cause of a veteran's death requires evidence that a 
service-connected disability contributed substantially 
or materially to the veteran's death, or that it 
combined to cause death, or aided or lent assistance to 
the production of death).  

? The second theory involves the appellant's allegation 
that the veteran died of infections that arose during 
his treatment at a VA medical facility immediately 
before his death.  See 38 U.S.C.A. § 1151 (West Supp. 
2001).  In order to establish entitlement to benefits 
under this law, there must be evidence that the death 
was caused by VA hospital care or medical treatment, 
and the proximate cause of the death was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department 
in furnishing the care or treatment, or was an event 
not reasonably foreseeable.  Id.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which redefined VA's duty to assist, enhanced its 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and 
eliminated the well-grounded-claim requirement.  This change 
in the VCAA is applicable to all claims filed on or after the 
date of its enactment, or filed before that date and not yet 
final as of that date.  38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions) (West Supp. 2001).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

It appears that additional medical records relating to the 
veteran's medical care in the last few months prior to his 
death may be available and relevant.  The record includes VA 
and private medical records concerning the health care 
provided to the veteran from August 1999 to April 2000.  
However, it appears that he was a patient at a community 
nursing home, referred to as [redacted] Health Care, from 
December 21, 1999, to January 25, 2000, and from April 7-9, 
2000.  The records of his treatment there are not associated 
with the claims file.  To ensure a complete record, the RO 
should attempt to obtain complete clinical records of the 
veteran's care at this nursing home.  38 U.S.C.A. § 5103A(b) 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45.630-31 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)).

It is unclear whether the veteran's private hospitalization 
records are all of record.  His death certificate shows that 
he died as an inpatient in [redacted] Hospital in 
[redacted].  The appellant has provided copies of the 
following records from a hospital identified only as hospital 
# 11808: (1) a January 25, 2000, history and physical; (2) a 
discharge summary for hospitalization from January 25 to 28, 
2000, showing transfer to VAMC Lake City; (3) an April 9, 
2000, history and physical; and (4) an expiration summary for 
hospitalization from April 9 to [redacted] 2000.  All reports are 
purportedly from the same doctor.  Because the veteran's 
death certificate showed that he died in [redacted] 
Hospital, it appears that all four of these records submitted 
by the appellant are from [redacted] Hospital.  

These records raise the possibility that there may be further 
relevant treatment records.  The January 2000 history and 
physical reported that the veteran had been hospitalized in 
November 1999, presumably at [redacted].  The records of 
that hospitalization should be requested.  Furthermore, 
because the records submitted by the appellant do not clearly 
identify the treating facility, the RO should ask the 
appellant to provide an appropriate release so the RO may 
request all of the veteran's treatment records from [redacted] Hospital, from at least August 1999 until his death 
in April 2000.

The veteran's private treatment records show that he was 
admitted to the private hospital on January 25, 2000, from 
the community nursing home.  His sputum was sent for culture 
the first day and the report was returned on January 28, 
showing growth of Methicillin resistant Staphylococcus 
aureus.  He was transferred to VA on January 28.  The record 
contains many of the veteran's VA hospitalization records.  
However, in order to assure that the record is complete, the 
RO should obtain complete VA clinical and treatment records 
from April 1999 to April 2000.

VA's duty to assist also includes provision of a medical 
opinion when "necessary" to make a decision on the claim.  
In this case, once all available treatment records, private 
and VA, have been associated with the claims file, the RO 
should secure file review by an appropriate VA specialist to 
address both theories of entitlement raised by the appellant.

While the Board has reviewed the claims file and identified 
certain assistance that must be rendered to comply with the 
VCAA, it remains the RO's responsibility to ensure that all 
appropriate development is undertaken in this case.  

Accordingly, this case is REMANDED for the following:

1.  In undertaking the development herein, 
the RO must ensure that all notification 
and development action required by the 
VCAA is completed.

2.  Ask the appellant to provide the 
dates of the veteran's treatment at 
[redacted] Health Care nursing home and at 
[redacted] Hospital, from at least 
August 1999 to April 2000, and to provide 
a release for the veteran's complete 
clinical records from those facilities.  
Request the complete clinical records 
from the nursing home in which the 
veteran resided from December 21, 1999, 
to January 25, 2000, and from April 7-9, 
2000.  Request the complete 
hospitalization records from [redacted] Hospital, from at least August 
1999 to April 2000.  If any request for 
records is unsuccessful, notify the 
appellant in accordance with applicable 
law.  

3.  Obtain and associate with the claims 
file all of the veteran's VA treatment 
records from April 1999 to April 2000.

4.  Schedule a medical review of the 
claims file by appropriate VA 
specialist(s) to determine (1) whether it 
is at least as likely as not that there 
is any relationship between the veteran's 
death and a service-connected disability; 
and (2) whether the veteran's death is 
due to VA hospital care or medical 
treatment, and the proximate cause of the 
death was carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the care or 
treatment, or was an event not reasonably 
foreseeable.

The claims folder and a copy of this 
REMAND must be made available to the 
examiner(s) for review in conjunction 
with the examination.  The medical 
rationale for any opinion should be 
provided.  

5.  When the aforementioned development 
has been completed, the RO should review 
the record to ensure it complies with 
this REMAND.  If not, the RO should 
undertake remedial action before 
returning the claim to the Board.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  

6.  Thereafter, the RO should 
readjudicate this claim.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  An appropriate period 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


